Title: To Benjamin Franklin from Feutry, [after 15 April 1777]
From: Feutry, Aimé-Ambroise-Joseph
To: Franklin, Benjamin


[After April 15, 1777]
Feutry est venu pour avoir L’honneur de voir Monsieur de Franklin et de se rappeller à son souvenir. Il joint ici une nouvelle Traduction de Richard que M. Quétant, son ami, Lui a confiée pour la faire voir à Monsieur de Franklin; il Le supplie de vouloir bien la lui renvoyer dans quelque Jour.
Feutry fait remettre ses canons en Etat de paroître et de tirer; il aura L’honneur d’en instruire Mr. de franklin aussitôt qu’ils seront prêts. Il ose ici L’assurer de son profound respect et de son sincere attachement.
Maison de M. de Cormainville, Maréchal de Camps, Barriere ste. anne, à La nouvelle france.
